Citation Nr: 1120590	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee instability.

3.  Entitlement to an initial disability rating in excess of 10 percent for patellar fracture of the right knee status post surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's wife, and K.C.

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration.  Thereafter, additional evidence was submitted in July 2010, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

The Board notes that the Veteran's most recent VA orthopedic examination took place in April 2009, more than two years ago.  Since that time, the Veteran has asserted on his two March 2010 VA Form 9s and at his July 2010 hearing that his lumbar spine disability and right knee disabilities have worsened.  With regard to his lumbar spine, he testified that he is now in constant pain, has extremely limited range of motion, and needs to get cortisone shots in his back every two months.  Furthermore, private treatment records dating from December 2009 through May 2010 reveal that the Veteran has developed potentially relevant neurological symptoms including lower extremity radiculopathy.  With regard to his right knee, he testified that his right knee now goes out three to four times a month on average, he has to ice it every day due to swelling, and he becomes unable to walk for days at a time due to pain.  Additionally, in a March 2010 statement, the Veteran's wife stated that the Veteran's movement ability and back and knee pain have gotten worse and worse, year by year and month by month.  As the current severity and extent of the Veteran's service-connected lumbar spine and right knee disabilities is unclear, the Board finds that a new VA orthopedic examination is necessary in order to fully and fairly evaluate his increased rating claims for those disabilities.

All relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his lumbar spine and right knee disabilities since January 2007.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.


2.  Schedule the Veteran for VA spine and joint examinations to determine the current severity of his service-connected degenerative joint disease of the lumbar spine, right knee instability, and patellar fracture of the right knee status post surgery.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  A complete rationale should be provided for all opinions expressed.

a. The spine examiner should describe all symptomatology related to the Veteran's service-connected lumbar spine disability, to include orthopedic and neurological symptoms.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the Veteran's service-connected lumbar spine disability due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

b. The joints examiner should describe all symptomatology related to the Veteran's service-connected right knee disabilities.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the right knee (specifying at what degree in motion pain begins) and the severity of instability objectively shown.

The examiner should also describe any functional loss pertaining to the Veteran's service-connected right knee disabilities due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

